DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muraoka (US Publication 2011/0315035).
With regards to claim 1, Muraoka discloses a printed layer forming apparatus (FIG. 11b) for a cover glass of a display device (it is noted that the limitation is an intended use of the printed layer forming apparatus and does not further distinguish the printed layer forming apparatus as claimed), the apparatus comprising: 
a printing member (440c) including a first main body (upper portion of 440c) and a projection (lower portion of 440c) extending from one surface of the first main body (FIG. 11b), the projection having a thickness less than that of the first main body (FIG. 11b); and 
a cleaning member (400) including a second main body (body of 400), a first sidewall (left side of 401c), and a second sidewall (right side of 401c) spaced apart from and opposing the first sidewall defining a space into which the projection is insertable to remove ink (see FIG. 11a-c).
With regards to claim 2, Muraoka discloses the printing layer forming apparatus of claim 1, wherein the space (space between 401c; FIG. 11b) comprises a groove having an inner side to receive an outer surface of the projection (FIG. 11c).
With regards to claim 3, Muraoka discloses the printing layer forming apparatus of claim 2, wherein the groove has a width greater than the thickness of the projection (see FIG. 11c).
With regards to claim 4, Muraoka discloses the printing layer forming apparatus of claim 2, wherein when the projection is inserted into the groove, the outer surface of the projection is spaced from the inner side of the groove (FIG. 11c).
With regards to claim 5, Muraoka discloses the printing layer forming apparatus of claim 3, wherein: 
the outer surface of the projection has first and second portions with the first portion (lower portion of the lower half of 440c)  being surrounded by the groove (groove formed by 401c) and the second portion (upper portion of the lower half of 440c) being disposed outside the groove when the projection is inserted in the groove (see FIG. 11c).
With regards to claim 6, Muraoka discloses the printing layer forming apparatus of claim 5, wherein when the projection is pressed into the groove, at least one portion of the outer surface of the projection is deformable to contact the inner side of the groove (FIG. 11c).
With regards to claim 7, Muraoka discloses the printing layer forming apparatus of claim 2, wherein an area of the outer surface of the projection is greater than an area of the inner side of the groove (surface area of 440c is greater than surface area of groove 401c).
With regards to claim 8, Muraoka discloses the printing layer forming apparatus of claim 2, wherein a protruding end portion of the projection (lower art of 440c) has a rounded shape (FIG. 11b-c).
With regards to claim 9, Muraoka discloses the printing layer forming apparatus of claim 1, wherein the printing member comprises a printing pad (440c), the projection comprises a spacer (lower portion of 440c), the cleaning member comprises a cleaner (413, 414), the space comprises a groove (space between 401c) and: 
the spacer (lower portion of 440c) has a first length in the one direction (up-down direction of FIG. 11c); and 
a first inner side (414 or a part of 414 (see claim 11, below)) of the grove (between 401c) formed by the first sidewall has a second length (length of 414 or a part of 414 (see claim 11, below)) in the one direction (up-down direction), 
wherein the second length is less than the first length (length of 413 is shorter than length of lower part of 440c in the up-down direction).
With regards to claim 10, Muraoka discloses the printing layer forming apparatus of claim 9, wherein a second inner side (413) of the groove (between 401c) formed by the second sidewall has a third length (length of 413) in the one direction (up-down direction), wherein the third length (length of 413) is less than the second length (length of 414; FIG. 11b-c).
With regards to claim 11, Muraoka discloses the printing layer forming apparatus of claim 9, wherein a second inner side (413) of the groove (between 401c) formed by the second sidewall has a fourth length (length of 413) in the one direction (up-down direction), wherein the second length (length of a part of 414) is equal to the fourth length (length of 413).

Claims 12-14 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Publication 2015/0125662; hereinafter Kim).
With regards to claim 12, Kim discloses a method of fabricating a cover glass for a display device ([0053]), the method comprising: 
transferring ink (from 10) to a printing member (20) having a first main body (21; [0067]) and a projection (see projection of 22 in FIG. 7, middle image) extending from one surface of the first main body in one direction (FIG. 7, middle image); 
inserting the printing member into a first space in a cleaning member (100) and removing at least a portion of the ink transferred to the printing member  (FIG. 7, middle image) and 
contacting the printing member (20) with a base member (40) of the cover glass and forming a printing layer on one surface of the base member (FIG. 1).
With regards to claim 13, Kim discloses the method of fabricating a cover glass of claim 12, wherein the step of transferring the ink to the printing member comprises transferring the ink only to an outer surface of the projection (the ink is taken away at 100 (FIG. 1 and 7) and subsequently transferred to 40).
With regards to claim 14, Kim discloses the method of fabricating a cover glass of claim 13, wherein the step of removing the at least a portion of the ink comprises pressing the printing member into the space such that a center portion of the outer surface of the projection (projection in FIG. 7, middle image) contacts an inner side of the space to remove the ink only from on the center portion of the outer surface of the spacer, thereby leaving the ink s that was transferred to an edge portion of the outer surface of the projection in place (see FIG. 7).
With regards to claim 18, Kim discloses the method of fabricating a cover glass of claim 12, wherein: the projection has a thickness smaller than that of the first main body (FIG. 7, middle image), and the first space has a width greater than the thickness of the projection (FIG. 7, middle image). 
With regards to claim 19, Kim discloses the method of fabricating a cover glass of claim 18, wherein when the projection is inserted into the first space, an outer surface of the projection is spaced from an inner side of the first space (FIG. 7, middle image).

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda (US Publication 2018/0333948).
With regards to claim 20, Matsuda discloses a cover glass (FIG. 2) for a display device ([0063]), the cover glass having a display area and a light blocking area at least partially surrounding the display area, the cover glass comprising: 
a base member (10) including a first flat portion (10a), a second flat portion (10c) spaced from the first flat portion (FIG. 2), and a bending portion (10b) connecting the first flat portion and the second flat portion (FIG. 2); and 
a printing layer (59) disposed in the light blocking area on an edge of one surface of the base member that faces a space defined by the first flat portion, the second flat portion, and the bending portion (FIG. 17; [0136]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Publication 2015/0125662; hereinafter Kim).
With regards to claim 15, Kim teaches the method of fabricating a cover glass of claim 12.
However, Kim is silent regarding wherein the base member comprises: a first flat portion; a second flat portion spaced apart from the first flat portion; and a bending portion connecting the first flat portion and the second flat portion, the bending portion being bent in one direction.
However, it has been held that a simple change in shape is an alteration that would have been obvious to one of ordinary skill in the art {the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)}.  In this particular case, the difference between the shape of the base member of Kim and the instant invention is merely a simple change in shape that would not change the method as taught by Kim (i.e. printing can be performed on one of the flat surfaces).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make a simple altercation to the shape of the base member of Kim including the shape of those as claimed with reasonable expectation of printing on the surface as originally intended.

Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to anticipate and/or suggest the combination of the claimed invention.  Specifically, the prior art fails to teach, inter alia, the limitation of “wherein the step of forming the printing layer comprises inserting the projection in a second space defined by the first flat portion and the second flat portion such that the projection contacts one surface of the base member, and the ink remaining on the projection is printed on the one surface of the base member”.  The closest prior art, Kim (US Publication 2015/0125662; hereinafter Kim), teaches a reverse offset printing method and thus, clearly different from pad printing method of the instant invention.  Therefore, the step as claimed is specific to pad printing and would not be combinable or modifiable to the reverse offset printing of Kim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/            Examiner, Art Unit 2853                                                                                                                                                                                            
/JENNIFER BAHLS/            Primary Examiner, Art Unit 2853